DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,307,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of Patent No. 11,307,647 B2 (Column 26, Line 54 through Column, 27, Line 24) discloses at least all limitations of Claim 1 of the instant application such that Claim 1 is anticipated by Claim 1 of U.S. Patent No. 11,307,647 B2.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,307,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 10 of Patent No. 11,307,647 B2 discloses at least all limitations of Claim 2 of the instant application such that Claim 4 is anticipated by Claim 10 of U.S. Patent No. 11,307,647 B2.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,307,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of Patent No. 11,307,647 B2 discloses at least all limitations of Claim 5 of the instant application such that Claim 5 is anticipated by Claim 11 of U.S. Patent No. 11,307,647 B2.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,307,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 of Patent No. 11,307,647 B2 discloses at least all limitations of Claim 6 of the instant application such that Claim 6 is anticipated by Claim 12 of U.S. Patent No. 11,307,647 B2.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,307,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 of Patent No. 11,307,647 B2 discloses at least all limitations of Claim 7 of the instant application such that Claim 7 is anticipated by Claim 13 of U.S. Patent No. 11,307,647 B2.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,307,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 of Patent No. 11,307,647 B2 discloses at least all limitations of Claim 8 of the instant application such that Claim 8 is anticipated by Claim 14 of U.S. Patent No. 11,307,647 B2.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,307,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 15 of Patent No. 11,307,647 B2 discloses at least all limitations of Claim 9 of the instant application such that Claim 9 is anticipated by Claim 15 of U.S. Patent No. 11,307,647 B2.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,307,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of Patent No. 11,307,647 B2 discloses at least all limitations of Claim 10 of the instant application such that Claim 10 is anticipated by Claim 2 of U.S. Patent No. 11,307,647 B2.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,307,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of Patent No. 11,307,647 B2 discloses at least all limitations of Claim 11 of the instant application such that Claim 11 is anticipated by Claim 1 of U.S. Patent No. 11,307,647 B2.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,307,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 16 of Patent No. 11,307,647 B2 discloses at least all limitations of Claim 12 of the instant application such that Claim 12 is anticipated by Claim 16 of U.S. Patent No. 11,307,647 B2.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,307,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 16 of Patent No. 11,307,647 B2 discloses at least all limitations of Claim 12 of the instant application such that Claim 12 is anticipated by Claim 16 of U.S. Patent No. 11,307,647 B2.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,307,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of Patent No. 11,307,647 B2 discloses at least all limitations of Claim 20 of the instant application such that Claim 20 is anticipated by Claim 18 of U.S. Patent No. 11,307,647 B2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (United States Patent Application Publication US 2020/0334908 A1, cited in IDS filed October 10, 2022), hereinafter reference as Wilson, in view of Mulholland et al. (United States Patent Application Publication US 2013/0336629 A1, Provided in IDS filed October 10, 2022), hereinafter referenced as Mulholland.
Regarding Claim 1, Wilson discloses “A system comprising: an image capture system configured to capture image data representative of a physical environment including a plurality of physical objects” (Paragraph [0037], Lines 31 – 46 (Notice that environment sensors 102b, obtaining image data of a HMD and physical objects, is utilized by HMD tracking component 220 and environment sensing component 230.)), “including a trigger object, the trigger object being capable of supporting a user in a sitting position” (Paragraph [0037], Lines 12 – 15 (Notice the trigger object of chairs in the physical environment that are capable of supporting a user in a sitting position)), “a head-mounted display (HMD) worn by a user” (Paragraph [0037], Lines 44 ‘HMD’), “a mapping engine configured to determine, based on the image data, a map of the physical environment including the trigger object” (Paragraph [0037], Lines 31 – 46 (Notice that HMD tracking component 220 and environment sensing component 230 act to map or determine locations of physical objects in a tracking area including a chair as the trigger object.)),  “and an application engine configured to: determine that the user has [encountered] the trigger object” (Paragraph [0060], Lines 1 – 13 (Notice that physical object selecting component 246 acts to determine whether a user has moved within a threshold distance of trigger object (trigger action) in the physical environment.)),  “responsive to determining that the user has [encountered] the trigger object, present an artificial reality environment on a display associated with the HMD” (Paragraph [0060], Lines 13 – 17 (Notice the user movement within the threshold distance triggers rendering a geometrical representation of the trigger object for display on the HMD.)). However, Wilson fails to explicitly disclose the user has “sat down” on the trigger object.
In a similar field of endeavor, Mulholland teaches utilizing sensor data to determine a triggering action of a user being seated in a chair (Figure 2 and Paragraph [0027], Lines 3 – 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide determination that the user has “sat down” on the trigger object because one having ordinary skill in the art would want to prevent a user floating sensation brought about by non-visible chair boundaries.
Regarding Claim 10, Wilson and Mulholland, the combination of hereinafter referenced as WM, disclose/ teach everything claimed as applied above (See Claim 1). In addition, Wilson discloses “wherein the application engine is further configured to: determine that the user is no longer [encountering] the trigger object” (Paragraph [0060], Lines 1 – 13 (Notice that physical object selecting component 246 acts to determine whether a user has moved within a threshold distance of trigger object (trigger action) in the physical environment. In other words, during movement, backing out of threshold distance will de-trigger from the triggering object.)), “and cease presentation of the artificial reality environment in response to determining that the user is no longer [encountering] the trigger object” (Paragraph [0060], Lines 13 – 17 (Notice the user movement outside of the threshold distance de-triggers rendering of a geometrical representation of the trigger object for display on the HMD.)). However, Wilson fails to explicitly disclose that the user is “no longer sitting” on the trigger object.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide determination that the user is “no longer sitting” on the trigger object because one having ordinary skill in the art would want to prevent a user crowded sensation brought about by visible yet artificial chair boundaries.
Regarding Claim 12, WM disclose/teach everything claimed as applied above (See Claim 1). Specifically, refer back to Claim 1 and notice that the combined system of Wilson and Mulholland performs the method of Claim 18. Also, notice the reasoning for making the combination is that same as that given for Claim 1.
Regarding Claim 20, WM disclose/ teach everything claimed as applied above (See Claim 12). Specifically, refer back to Claim 12 and notice that the method of Wilson and Mulholland carried out by the reality blending device 210 of Figure 2 includes a computing device 800 shown in Figure 8 which implements the operations of the reality blending device 210 (Figure 8, Paragraphs [0078] – [0083]) where a non-transitory computer readable medium within the framework of computing device 800 carriers out the actions of Claims 12 and 20.
Allowable Subject Matter
Claims 2 – 9 and 13 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that Claims 4 – 9 and 13 require the nonstatutory Double Patenting rejections made of record above to be overcome to place each of Claims 4 – 9 and 13 in full condition for allowance.
It has been shown in the prior art of record to provide for the limitations of Claim 1, however it has not been shown in the prior art record to provide for the limitations of Claims 2 – 9 in individual combination with those of Claim 1 (observing proper claim dependency.)).
Also, it has been shown in the prior art of record to provide for the limitations of Claim 12, however it has not been shown in the prior art record to provide for the limitations of Claims 13 - 19 in individual combination with those of Claim 12 (observing proper claim dependency.)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                             December 03, 2022